                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

 ARC CONTROLS, INC.,                            )
      Plaintiff,                                )
                                                )
                                                )
 v.                                             )    CASE NO. 1:19-cv-391-LG-RHW
                                                )
                                                )    Consolidated with:
 M/V NOR GOLIATH, in rem, and                   )    CASE NO. 1:19-cv-395-HSO-JCG
 GOLIATH OFFSHORE HOLDINGS                      )
 PTE. LTD., in personam                         )
 _________________________________              )

                                             ANSWER

        NOW COMES Defendant, M/V NOR GOLIATH, in rem, (“Defendant” or “Goliath”),

and answers as follows the averments of the Complaint filed by Plaintiffs-in-Intervention,

McAllister Towing of New York, LLC, Central Boat Rentals, Inc., Offshore Towing, Inc. and

Global Towing Service, LLC (collectively “Plaintiffs”):

                                           First Defense

        As a separate and complete defense, and/or in the alternative, Plaintiffs’ claims are

prescribed, perempted, subject to a statute of limitations or repose, or otherwise time-barred.

                                          Second Defense

        The allegations of the Complaint are vague and ambiguous, and moreover contain no

allegations of fault, negligence, or other liability against Defendant.

                                           Third Defense

        As a separate and complete defense, and/or in the alternative, the allegations of the

Complaint fail to establish a cause of action against Defendant or otherwise state a claim upon

which relief can be granted.




PD.27659113.1
                                          Fourth Defense

        As a separate and complete defense, and/or in the alternative, the allegations of the

Complaint fail to establish that Plaintiffs have any right of action against Defendant or the

procedural capacity to maintain a claim against Defendant.

                                           Fifth Defense

        As a separate and complete defense, and/or in the alternative, the venue is improper.

                                           Sixth Defense

        As a separate and complete defense, and/or in the alternative, the Court lacks in personam

jurisdiction over Defendant.

                                          Seventh Defense

        As a separate and complete defense, and/or in the alternative, Defendant objects to the

sufficiency of citation, process, and/or service.

                                          Eighth Defense

        As a separate and complete defense, and/or in the alternative, to the extent the Plaintiffs

have suffered any damages, which is denied, said damages are the sole result of the Plaintiffs’ own

fault and/or negligence, and/or in the alternative any recovery to which the Plaintiffs may be

entitled must be reduced in proportion to the Plaintiffs’ own contributory negligence.

                                           Ninth Defense

        As a separate and complete defense, and/or in the alternative, to the extent the Plaintiffs

have suffered any damages, which is denied, said damages are the result of persons or entities

other than Defendant or over whom Defendant had no control and for whom Defendant bears no

liability.




PD.27659113.1
                                         Tenth Defense

        As a separate and complete defense, and/or in the alternative, to the extent the Plaintiffs

have sustained any damages, which is denied, the Plaintiffs have failed to mitigate said damages.

                                        Eleventh Defense

        As a separate and complete defense, and/or in the alternative, Defendant affirmatively

shows that the Plaintiffs sustained no damages as the result of any breach of legal duty owed by

Defendant for which the Plaintiffs may recover any amounts whatsoever.

                                        Twelfth Defense

        As a separate and complete defense and/or in the alternative, Defendant denies that the

Plaintiffs sustained damages; however, should it be found that the Plaintiffs were damaged under

the circumstances alleged, which is denied at all times, Defendant affirmatively shows that such

damage was caused solely and completely by an unavoidable accident for which Defendant cannot

be held legally responsible.

                                       Thirteenth Defense

        As a separate and complete defense and/or in the alternative, Defendant denies that the

Plaintiffs sustained any damages; however, should it be found that the Plaintiffs were injured

and/or damaged as alleged, which is denied at all times, Defendant affirmatively shows that any

such damage was caused by an Act of God, or force majeure, for which Defendant cannot be held

legally responsible.

                                       Fourteenth Defense

        As a separate and complete defense and/or in the alternative, Defendant denies that the

Plaintiffs sustained any damages and demand full proof of any damages Plaintiffs aver were

actually incurred.




PD.27659113.1
                                         Fifteenth Defense

        Defendant denies any alleged acts, omissions, or unseaworthy conditions, but to the extent

such may be proven, Defendant denies that same were within the privity and/or knowledge of

Defendant, and avers entitlement to the full protection of the Shipowners Limitation of Liability

Act, 46 U.S.C. §§ 30501 et seq., including but not limited to the right to have the United States

District Court sitting in admiralty assess the Defendant’s liability, privity and/or knowledge vel

non, and the right to have its liability, if any, limited to the value of the M/V NOR GOLIATH and

her pending freight after the voyage.

                                         Sixteenth Defense

        Defendant claims entitlement to defense, indemnity, coverage as an additional or named

insured, contribution, set off, or any other such available remedy with respect to any party or non-

party from whom Defendant may be owed such relief.

                                        Seventeenth Defense

        Defendant pleads each and every matter deemed an affirmative defense under the Federal

Rules of Civil Procedure, including but not limited to all matters set forth in Fed. R. Civ. P. 8(c)

and 12(b).

                                        Eighteenth Defense

        Defendant pleads each and every matter deemed a compulsory counter-claim, including

but not limited to reimbursement of any costs and/or damages incurred by the Defendant in

connection with the alleged transaction or occurrence out of which the Plaintiffs’ claims arise.

                                        Nineteenth Defense

        In the further alternative, Defendant affirmatively shows that the Plaintiffs fails to make a

prima facie case.




PD.27659113.1
                                          Twentieth Defense

        In the further alternative, and subject to the exceptive allegations and affirmative defenses

set forth herein, Defendant denies each and every allegation set forth in the Complaint, except as

the same may be hereinafter admitted or modified. In further responding to the said allegations,

Defendant avers as follows:

                                                      1.

        The allegations of Article 1 of Plaintiffs’ Complaint call for a legal conclusion and require

no response from the Defendant.

                                                      2.

        The allegations of Article 2 of Plaintiffs’ Complaint are denied for lack of information

sufficient to justify a belief therein.

                                                      3.

        The allegations of Article 3 of Plaintiffs’ Complaint are denied for lack of information

sufficient to justify a belief therein.

                                                      4.

        The allegations of Article 4 of Plaintiffs’ Complaint are denied and/or denied for a lack of

information sufficient to justify a belief therein.

                                                      5.

        The allegations of Article 5 of Plaintiffs’ Complaint are denied except to admit that the

M/V NOR GOLIATH is a foreign-flag vessel and is currently within this Judicial District.

                                                      6.

        The allegations of Article 6 of Plaintiffs’ Complaint are denied and/or denied for a lack of

information sufficient to justify a belief therein.




PD.27659113.1
                                                      7.

        The allegations of Article 7 of Plaintiffs’ Complaint are denied.

                                                      8.

        The allegations of Article 8 of Plaintiffs’ Complaint are denied and/or denied for a lack of

information sufficient to justify a belief therein.

                                                      9.

        The allegations of Article 9 of Plaintiffs’ Complaint are denied and/or denied for a lack of

information sufficient to justify a belief therein.

                                                  10.

        The allegations of Article 10 of Plaintiffs’ Complaint are denied.

                                                  11.

        The allegations of Article 11 of Plaintiffs’ Complaint are denied and/or denied for a lack

of information sufficient to justify a belief therein.

                                                  12.

        The allegations of Article 12 of Plaintiffs’ Complaint are denied and/or denied for a lack

of information sufficient to justify a belief therein.

                                                  13.

        The allegations of Article 13 of Plaintiffs’ Complaint are denied.

                                                  14.

        The allegations of Article 14 of Plaintiffs’ Complaint are denied and/or denied for a lack

of information sufficient to justify a belief therein.




PD.27659113.1
                                                  15.

        The allegations of Article 15 of Plaintiffs’ Complaint are denied and/or denied for a lack

of information sufficient to justify a belief therein.

                                                  16.

        The allegations of Article 16 of Plaintiffs’ Complaint are denied.

                                                  17.

        The allegations of Article 17 of Plaintiffs’ Complaint are denied.

                                                  18.

        The allegations of Article 18 of Plaintiffs’ Complaint are denied.

                                                  19.

        The allegations of Article 19 of Plaintiffs’ Complaint are denied.

                                                  20.

        The allegations of Article 20 of Plaintiffs’ Complaint are denied and/or denied for a lack

of information sufficient to justify a belief therein.

                                                  21.

        The allegations of the “WHEREFORE” Article, its subparts, and all other unnumbered

Articles of Plaintiffs’ Complaint are denied..

        WHEREFORE, Defendant prays that this Answer be deemed good and sufficient and that,

after due proceedings are had, Defendant, M/V NOR GOLIATH, in rem, have the Court enter

judgment in its favor and against Plaintiffs, dismissing Plaintiffs’ Complaint at their cost and for

reimbursement of attorneys’ fees and costs expended in defending the action and for all other just

and equitable relief as this Court deems proper. Alternatively, Defendant prays that the Third

Party Defendant, Epic Companies, LLC, be tendered to Plaintiffs pursuant to Fed. R. Civ. P. 14(c),




PD.27659113.1
and be found liable and cast in Judgment for any and all recoverable damages and/or costs in any

way associated with this proceeding.

                                              Respectfully submitted:

                                              s/James G. Wyly, III
                                              James G. Wyly, III, MS Bar 7415
                                              Phelps Dunbar LLP
                                              2602 13th Street, Suite 300
                                              Gulfport, Mississippi 39501
                                              info@phelps.com
                                              Telephone:    (228) 679-1130
                                              Facsimile:    (228) 679-1131
                                              E-Mail:       jim.wyly@phelps.com

                                              -and-

                                              Miles P. Clements, T.A. (4184)
                                              Joseph E. Lee III (26968)
                                              Phelps Dunbar LLP
                                              Canal Place
                                              365 Canal Street, Suite 2000
                                              New Orleans, Louisiana 70130
                                              Telephone:    (504) 566-1311
                                              Facsimile:    (504) 568-9130
                                              E-Mail:       miles.clements@phelps.com
                                                            josh.lee@phelps.com

                                              Counsel for Defendant,
                                              M/V NOR GOLIATH, in rem.



                                       Certificate of Service

        I HEREBY CERTIFY that, on the 20th day of December, 2019, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system, that service was accomplished
through the Notice of Electronic Filing on Filing Users, and that service was accomplished on any
party or counsel who is not a Filing User by other means in accordance with the Federal Rules of
Civil Procedure and the Local Rules of this Court.

                                              s/James G. Wyly, III




PD.27659113.1
